Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 2 and 3 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“classify each frame with use of a classifier, determining one of a plurality of flows to which the frame belongs and a sequence number of said frame within said one of said plurality of flows and adding a flow identifier identifying the one of the plurality of flows and a sequence identifier identifying the sequence number in a header of said classified frame; and distribute with use of a splitter, each of said classified frames on one of said plurality of radio links for transmission; transmit said classified frames over said plurality of radio links via a respective transmitter; and a second network node configured to: receive each of said classified frames over one of said plurality of radio links via a respective receiver and with use of a joiner, reorder said classified frames into indexed sequence queues corresponding to said plurality of flows using said flow identifier and said sequence identifier of the classified frame; and extract with use of a forwarder, from said index sequence queues, each frame for forwarding, wherein said joiner adds the flow identifier of a classified frame to a flow queue upon said reception of each classified frame and said forwarder extracts said flow identifier from said flow queue to select which indexed sequence queue corresponding to said flow, from which to extract the next frame for forwarding.”
Sirotkin US 20090010259 in claim 10 teaches the application protocol classifier is to determine whether the unclassified packet is a Real-time Transport Protocol (RTP) packet by taking into account at least a protocol version parameter, a payload type parameter, a sequence number parameter, and a timestamp parameter. However, the prior art fails to teach the claim limitation cited above.

Rochon et al. US 20100188977 A1 in para. [0009] teaches network node including one or more of the following: receiving, at the network node, a packet belonging to a flow, the packet including a marking used to identify a quality of service (QoS) required for the packet; assigning a compression context identifier to the packet; queuing the packet in a queue selected from a plurality of queues based on the marking in the packet; identifying a period of congestion and, in response, blocking the packet; when the period of congestion has ended and the packet is dequeued. However, the prior art fails to teach the claim limitation cited above.

Muller et al. US 6650640 B1 teaches flow database 110 is empty (e.g., all fields are filled with zeros) when NIC 100 is initialized. When the first packet of a flow is received header parser 106 parses a header portion of the packet. As described in a previous section, the header parser assembles a flow key to identify the flow and extracts other information concerning the packet and/or the flow.  However, the prior art fails to teach the claim limitation cited above.


Therefore, claims 2-13 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/31/2022, with respect to 112 2nd Rejection have been fully considered and are persuasive.  The 112 2nd Rejection of claims 1-2 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468